EXHIBIT 10.1

EXECUTION






AGREEMENT AND AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
This Agreement and Amendment No. 3 to Second Amended and Restated Credit
Agreement and Amendment No. 1 to Second Amended and Restated Security Agreement
(this "Amendment") dated as of November 22, 2013 is among Holly Energy Partners
– Operating, L.P., a Delaware limited partnership (the "Borrower"), the
Guarantors party hereto, the Lenders party hereto, and Wells Fargo Bank,
National Association, as administrative agent for such Lenders (in such
capacity, the "Administrative Agent") and as an Issuing Bank.
RECITALS
A.    The Borrower, the Lenders, and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement dated as of February
14, 2011, as amended by that certain Agreement and Amendment No. 1 to Second
Amended and Restated Credit Agreement dated as of February 3, 2012 and as
amended by that certain Agreement and Amendment No. 2 to Second Amended and
Restated Credit Agreement dated as of June 29, 2012 (as amended and as the same
may be further amended, modified or supplemented from time to time, the "Credit
Agreement").
B.    In connection with such Credit Agreement, certain Subsidiaries of the
Borrower executed and delivered that certain Second Amended and Restated
Guaranty dated as of February 14, 2011 and certain other Subsidiaries joined as
guarantors pursuant to that certain Second Amended and Restated Guaranty
Agreement Supplement No. 1 dated as of December 15, 2011 and certain other
Subsidiaries joined as guarantors pursuant to that certain Second Amended and
Restated Guaranty Agreement Supplement No. 2 dated as of August 10, 2012 (as the
same may be further amended, modified or supplemented from time to time, the
"Guaranty") in favor of the Administrative Agent for the benefit of the
Beneficiaries (as defined in the Guaranty) pursuant to which they each became a
Guarantor.
C.    The Borrower has requested an increase in the aggregate Commitments under,
and as defined in, the Credit Agreement.
D.    To effect the increase to the Commitments and subject to the terms set
forth herein, certain Lenders have agreed to increase their respective
Commitments.
E.    The Borrower has also requested that the Lenders amend the Credit
Agreement to make certain other changes to the Credit Agreement.
THEREFORE, the parties hereto hereby agree as follows:

Amendment No.3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
Section 1.01    Terms Defined Above. As used in this Amendment, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
Section 1.02    Terms Defined in the Credit Agreement. Each capitalized term
defined in the Credit Agreement and used herein without definition shall have
the meaning assigned to such term in the Credit Agreement, unless expressly
provided to the contrary.
Section 1.03    Other Definitional Provisions. The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Amendment
shall refer to this Amendment as a whole and not to any particular Article,
Section, subsection or provision of this Amendment. Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Amendment unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Amendment or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting gender shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
ARTICLE II
AMENDMENTS
Section 2.01    Amendments to Credit Agreement. Effective as of the Amendment
No. 3 Effective Date (as herein defined), the Credit Agreement shall hereby be
amended as follows:
(a)    The Table of Contents in the Credit Agreement is amended to change (i)
the Heading for Section 4.20 to "Intentionally Deleted" and (ii) the Heading for
Section 6.16 to "UNEV Parent/ Holdco".
(b)    The following definitions found in Section 1.01 (Certain Defined Terms)
of the Credit Agreement are hereby amended and restated to read in their
entirety as follows:
"Agreement" means this Second Amended and Restated Credit Agreement dated as of
February 14, 2011 among the Borrower, the Lenders, the Issuing Banks and the
Administrative Agent, as amended by Amendment No. 1, Amendment No. 2, Amendment
No. 3 and as it may be further amended, modified, restated, renewed, extended,
increased or supplemented from time‑to‑time.

-2-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



"Applicable Margin" means, as of any date of determination, the following
percentages determined as a function of the Borrower's Total Leverage Ratio:
Total Leverage Ratio
Eurodollar Rate Advances
Alternate Base Rate Advances
Commitment Fees
Letter of Credit Fees
> 4.75
2.50%
1.50%
0.45%
2.50%
≤ 4.75 but > 4.25
2.25%
1.25%
0.375%
2.25%
≤ 4.25 but > 3.75
2.00%
1.00%
0.325%
2.00%
≤ 3.75 but > 3.25
1.75%
0.75%
0.300%
1.75%
≤ 3.25
1.625%
0.625%
0.300%
1.625%



For purposes of determining the Applicable Margin, the Total Leverage Ratio
shall be determined from the financial statements of the Limited Partner and its
Subsidiaries most recently delivered pursuant to Section 5.06(b) or Section
5.06(c), as the case may be, and certified to by a Responsible Officer in
accordance with such Sections. Any change in the Applicable Margin shall be
effective the day after the date of delivery of the financial statements
pursuant to Section 5.06(b) or Section 5.06(c), as the case may be, and receipt
by the Administrative Agent of the Compliance Certificate required by such
Sections. If the Borrower fails to deliver any financial statements within the
times specified in Section 5.06(b) or 5.06(c), as the case may be, such ratio
shall be deemed to be greater than 4.75 to 1.00 from the day after the date such
financial statements should have been delivered until the Borrower delivers such
financial statements and the accompanying Compliance Certificate to the
Administrative Agent.
"Change of Control" means any of the following events or conditions: (a) the
General Partner is no longer the sole general partner of the Borrower, (b) the
Parent ceases to have, directly or indirectly, sole control (as such term is
defined in the definition of Affiliates) of the Limited Partner and the General
Partner, (c) the Limited Partner is no longer the sole limited partner of the
Borrower, (d) any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) other than the Permitted Holders, shall become, or obtain rights (whether
by means of warrants, options or otherwise) to become, the "beneficial owner"
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding common stock of the Parent, or
(e) the board of directors of the Parent shall cease to consist of a majority of
Continuing Directors.
"Credit Documents" means, collectively, this Agreement, Amendment No. 1,
Amendment No. 2, Amendment No. 3, the Notes, the Security Documents, the
Guaranties, the Letter of Credit Documents, the Fee Letters, the Amendment No. 1
Fee Letter, the Amendment No. 2 Fee Letter, the Amendment No. 3 Fee Letter and
each other agreement, instrument or document executed at any time in connection
with the foregoing documents, as each such Credit Document may be amended,

-3-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



modified or supplemented from time-to-time; provided, however, that in no event
shall any agreement in respect of Banking Services Obligations or any Lender
Hedging Agreement constitute a Credit Document hereunder.
"Final Maturity Date" means November 22, 2018.
"Liquid Investments" means (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than
twenty-four (24) months from the date of acquisition; (b) corporate and bank
debt of an issuer rated at least A- (or then equivalent grade) by S&P or A3 (or
then equivalent grade) by Moody's at the time of acquisition and having
maturities of not more than twenty-four (24) months from the date of
acquisition; (c) interest bearing deposit and money market accounts,
certificates of deposit, time deposits, Eurodollar time deposits, or bankers'
acceptances, having in each case a tenor of not more than twenty-four (24)
months from the date of acquisition, issued by any U.S. commercial bank or any
branch or agency of a non-U.S. commercial bank licensed to conduct business in
the United States having combined capital and surplus of not less than
$500,000,000; (d) taxable or tax-exempt commercial paper of an issuer rated at
least A-2 (or then equivalent grade) by S&P or P-2 (or then equivalent grade) by
Moody's at the time of acquisition, or guaranteed by a letter of credit issued
by a financial institution meeting the requirements in clause (c) above and in
either case having a tenor of not more than 270 days; (e) taxable and tax-exempt
municipal securities rated at least A- (or then equivalent grade) by S&P or A3
(or then equivalent grade) by Moody’s, having maturities of not more than
twenty-four (24) months from the date of acquisition; (f) repurchase agreements
relating to any of the investments listed in clauses (a) through (e) above with
a market value at least equal to the consideration paid in connection therewith,
with any Person who regularly engages in the business of entering into
repurchase agreements and has a combined capital and surplus of not less than
$500,000,000 whose long term securities are rated at least A- (or then
equivalent grade) by S&P or A3 (or then equivalent grade) by Moody's at the time
of acquisition; (g) asset-backed securities having as the underlying asset
securities issued or guaranteed by the Federal Home Loan Mortgage Corporation or
the Federal National Mortgage Association rated at least A- (or then equivalent
grade) by S&P or A3 (or then equivalent grade) by Moody's at the time of
acquisition and having maturities of not more than twenty-four (24) months from
the date of acquisition; and (h) money market mutual or similar funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above.
"Refined Products" means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and other products refined, separated,
fractionated, settled and dehydrated from any Hydrocarbon or other petroleum
products.
(c)    The following new definitions are added to Section 1.01 (Certain Defined
Terms) of the Credit Agreement to appear therein in alphabetical order:
"Amendment No. 3" means that certain Agreement and Amendment No. 3 to Second
Amended and Restated Credit Agreement and Amendment No. 1 to

-4-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



Second Amended and Restated Security Agreement dated as of November 22, 2013,
among the Borrower, the Guarantors, Wells Fargo Bank, National Association, as
Administrative Agent, a Lender and an Issuing Bank and all of the Lenders.
"Amendment No. 3 Effective Date" means November 22, 2013.
"Amendment No. 3 Fee Letter" means the letter agreement, dated November 6, 2013,
between the Borrower, Wells Fargo Securities, LLC and Wells Fargo.
(d)    The following definitions in Section 1.01 (Certain Defined Terms) of the
Credit Agreement are amended as follows:
(i)    The defined term "Capital Expansion Project" is amended by deleting the
figure "$30,000,000" and substituting therefor the figure "$10,000,000".
(ii)     The defined term "Debt" is amended by deleting clause (f) thereof in
its entirety and substituting therefor the following:
"(f)    obligations of such Person under any Swap Contract;"
(iii)     The defined term "EBITDA" is amended by deleting the phrase "fifteen
percent (15%)" in clause (A) of the proviso in the third sentence and
substituting therefor the phrase "twenty percent (20%)" and by deleting the
first sentence of such defined term and substituting therefor the following:
"EBITDA" means, for the Limited Partner and its Subsidiaries on a Consolidated
basis for any period, without duplication (a) Net Income for such period plus
(b) to the extent deducted in determining Net Income, Interest Expense, taxes,
depreciation, amortization and other noncash items for such period plus (c) any
net increase (or minus any net decrease) in deferred revenue related to the
satisfaction of any minimum revenue commitments by any contract counterparties
plus (d) amounts received by the Limited Partner or any of its Subsidiaries
(including Borrower and the Holdco Entities but excluding any Excluded
Subsidiary) as distributions from the Excluded Subsidiaries and any joint
venture (including, without limitation, UNEV JV, Plains JV, the Joint Venture
and any Future JV) directly or indirectly owned by the Limited Partner; provided
that such distributed amounts included in the calculation of EBITDA for any
period shall not exceed thirty-five percent (35%) of EBITDA for the Limited
Partner and its Subsidiaries on a Consolidated basis before including such
distributed amounts for such period.
(iv)    The defined term "Material Subsidiary" is amended by deleting the phrase
"five percent (5%)" wherever it appears and substituting therefor the phrase
"ten percent (10%)".

-5-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



(e)    The following definition is deleted from Section 1.01 (Certain Defined
Terms) of the Credit Agreement in its entirety:
"UNEV Holdco"
(f)    Section 1.03 (Accounting Terms: Changes in GAAP) of the Credit Agreement
is hereby amended by deleting subsection (b) thereof in its entirety and
substituting therefor the following:
"(b)    Unless otherwise indicated, all financial statements of the Limited
Partner and its Subsidiaries (including Borrower and the Holdco Entities), all
calculations for compliance with covenants in this Agreement and all
calculations of any amounts to be calculated under the definitions in Section
1.01 shall be based upon the consolidated accounts of the Limited Partner and
its Subsidiaries (including Borrower and the Holdco Entities) in accordance with
GAAP and consistent with the principles applied in the preparation of the latest
financial statements furnished to the Lenders hereunder which, prior to the
delivery of the first financial statements under Section 5.06 hereof, shall mean
the Financial Statements (it being understood that the Excluded Subsidiaries
shall not be consolidated with the Limited Partner and its Subsidiaries
(including Borrower and the Holdco Entities) for purposes of calculating
compliance with any financial covenants set forth in this Agreement but any
amounts distributed by the Excluded Subsidiaries and any joint venture
(including, without limitation, the Joint Venture, Plains JV, UNEV JV and any
Future JV) directly or indirectly owned by the Limited Partner, the Borrower,
any of their respective Subsidiaries or any Holdco Entity to the Limited
Partner or any of its Subsidiaries (including Borrower and the Holdco Entities
but excluding any other Excluded Subsidiary) may be included in any such
calculation to the extent such distributed amounts are so received by the
Limited Partner and its Subsidiaries (including Borrower and the Holdco Entities
but excluding any other Excluded Subsidiary))."
(g)    Section 1.03 (Accounting Terms: Changes in GAAP) of the Credit Agreement
is hereby amended by deleting subsection (c) thereof in its entirety and
substituting therefor the following:
"(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and, as applicable, the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and

-6-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



after giving effect to such change in GAAP; and provided further that if at any
time any change in GAAP would require that operating leases entered into in the
ordinary course of business be treated in a manner similar to capital leases
under GAAP, all financial covenants, requirements and terms in this Agreement
shall continue to be calculated or construed as if such change in GAAP had not
occurred and no operating lease shall be treated as a Capital Lease for any
purpose hereunder."
(h)    Section 2.02 (Method of Borrowing) of the Credit Agreement is hereby
amended as follows:
(i) by deleting the first parenthetical in the first sentence of subsection (a)
thereof in its entirety and substituting therefor the following:
"(or by telephone notice promptly confirmed in writing by a Notice of Borrowing
or, at the discretion of the Administrative Agent, by any other acceptable
means)."
(ii) by deleting subsection (b) thereof in its entirety and substituting
therefor the following:
"(b) Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.02 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent's office, no later than 11:00 a.m. (Dallas, Texas time) (i)
on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed conversion date in the case of a Conversion to a Borrowing
comprised of Alternate Base Rate Advances. Each such Notice of Conversion or
Continuation shall be in writing (or by telephone notice promptly confirmed in
writing by a Notice of Conversion or Continuation or, at the discretion of the
Administrative Agent, by any other acceptable means), and shall be given by hand
delivery, telecopier, telex, e-mail, or other electronic transmission, confirmed
in writing to the extent requested, or other notice acceptable to the
Administrative Agent specifying the information required therein. Promptly after
receipt of a Notice of Conversion or Continuation under this Section, the
Administrative Agent shall provide each Lender with a copy thereof and, in the
case of a Conversion to or a continuation of a Borrowing comprised of Eurodollar
Rate Advances, notify each Lender of the applicable interest rate under Section
2.07(b)."
(i)     Section 2.06 (Fees) of the Credit Agreement is hereby amended by
deleting the second sentence of subsection (a) thereof in its entirety and
substituting therefor the following:
"All commitment fees required hereunder shall be due and payable quarterly in
arrears (i) in the case of quarterly periods ending prior to the Amendment No. 3

-7-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



Effective Date, on the last day of each March, June, September and December for
the previous calendar quarter, commencing on March 31, 2011 and continuing
thereafter through September 30, 2013 and (ii) in the case of quarterly periods
ending after the Amendment No. 3 Effective Date, on the fifth (5th) Business Day
following the last day of each March, June, September and December for the
previous calendar quarter, commencing on January 8, 2014 and continuing
thereafter through the Revolver Termination Date and on the Revolver Termination
Date."
(j)    Section 2.06 (Fees) of the Credit Agreement is hereby amended by deleting
the second sentence of subsection (c) thereof in its entirety and substituting
therefor the following:
"Each such fee shall be payable quarterly in arrears (A) in the case of
quarterly periods ending prior to the Amendment No. 3 Effective Date, on the
last day of each March, June, September and December for the previous calendar
quarter, commencing on March 31, 2011 and continuing thereafter through
September 30, 2013 and (B) in the case of quarterly periods ending after the
Amendment No. 3 Effective Date, on the fifth (5th) Business Day following the
last day of each March, June, September and December for the previous calendar
quarter, commencing on January 8, 2014 and on the Final Maturity Date."
(k)    Section 2.14 (Commitment Increase) of the Credit Agreement is hereby
amended by deleting the figure "$750,000,000" found in clause (a) thereof and
substituting therefor the figure "$850,000,000."
(l)     Section 4.08 (Use of Proceeds) of the Credit Agreement is amended by
deleting the phrase "and Section 6.18 " in its entirety from clause (vii)
thereof.
(m)     Section 4.20 (Title to Refined Products) of the Credit Agreement is
hereby deleted and the Section heading for Section 4.20 is amended to read
"Intentionally Deleted."
(n)     Section 4.21 (Employee Matters) of the Credit Agreement is hereby
deleted in its entirety and substituting therefor the following:
"Section 4.21 Employee Matters. There are no strikes, slowdowns, work stoppages,
or controversies pending or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries which could have, either
individually or in the aggregate, a Material Adverse Effect."


(o)    Section 5.11 (Agreement to Pledge) of the Credit Agreement is hereby
amended by deleting the introductory clause of the first sentence thereof
preceding the first proviso and substituting therefor the following:

-8-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



"If, as of the last day of any March, June, September or December during the
term of this Agreement, the Borrower or any Material Subsidiary or any Holdco
Entity now owned or hereafter acquired becomes the owner of Property which is
not subject to a Lien securing the Obligations and the value of such Property,
when aggregated with the value of all other Property of the Borrower or any
Material Subsidiary or any Holdco Entity not subject to a Lien securing the
Obligations, exceeds the Material Collateral Threshold, then before the
expiration of 30 days after such last day of the applicable March, June,
September or December, the Borrower will, and will cause its Material
Subsidiaries and the Holdco Entities to, grant to the Administrative Agent an
Acceptable Security Interest in certain Property of the Borrower or any Material
Subsidiary or any Holdco Entity such that the value of any Property which is not
subject to a Lien securing the Obligations no longer exceeds the Material
Collateral Threshold;"
(p)     Section 6.01 (Liens, Etc.) of the Credit Agreement is hereby amended as
follows:
(i) by deleting the figure "$30,000,000" found in sub-clause (A) of the proviso
in clause (h) thereof and substituting therefor the figure "$40,000,000";
(ii) by deleting the figure "$30,000,000" found in sub-clause (ii) of clause (i)
thereof and substituting therefor the figure "$40,000,000"; and
(iii) by deleting the word "and" at the end of Section 6.01(j), deleting the
period at the end of Section 6.01(k) and inserting in substitution therefor ";
and", and inserting a new Section 6.01(l) to read as follows:
"(l)    on cash and Liquid Investments securing Swap Contracts between the
Borrower, any Guarantor or any of their Subsidiaries and any non-Lender or any
non-Lender Affiliate party to such Swap Contract; provided the aggregate amount
of cash and/or Liquid Investments subject to such Liens may at no time exceed
$10,000,000."
(q)     Section 6.02 (Debts, Guaranties and Other Obligations) of the Credit
Agreement is hereby amended as follows:
(i) by deleting subsection (c) thereof and substituting therefor the following:
"(c)    Debt of the Borrower or any of its Subsidiaries or any Holdco Entity
under any Swap Contract; provided that (i) such Debt was incurred by the
Borrower or any of its Subsidiaries or any Holdco Entity for general
partnership, limited liability company or corporate purposes, as applicable,
including for the purposes of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for speculative purposes, (ii) such Swap Contract is permitted
under any risk management policy approved by such Person’s

-9-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



governing body from time to time, and (iii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;"
(ii) by deleting the figure "$30,000,000" found in clause (e) thereof and
substituting therefor the figure "$40,000,000";
(iii) by deleting the figure "$30,000,000" found in clause (i) thereof and
substituting therefor the figure "$40,000,000";
(iv) by deleting the figure "$10,000,000" found in clause (k) thereof and
substituting therefor the figure "$20,000,000"; and
(v) by deleting the figure "$20,000,000" found in clause (n) thereof and
substituting therefor the figure "$30,000,000".
(r)     Section 6.04 (Merger or Consolidation; Asset Sales; Acquisitions) of the
Credit Agreement is hereby amended as follows:
(i) by deleting clause (b)(iv) thereof in its entirety and substituting therefor
the following:
"(iv)    sales of its Investments made pursuant to clauses (a), (d), (e), (f) or
(g) of Section 6.06 so long as (A) such sales are to a third party and are
conducted in an arm's length transaction, and (B) in the case of sales of
Investments made pursuant to Section 6.06(e), at least 75% of the consideration
for such sales shall be in the form of cash and Liquid Investments; provided
that concurrent with the consummation of each sale of Investments made pursuant
to Section 6.06(e), all cash proceeds are distributed to, or otherwise received
by, the Borrower or a Guarantor; and"
(ii) by deleting the figure "$30,000,000" found in clause (b)(v) thereof and
substituting therefor the figure "$40,000,000".
(s)    Section 6.05 (Restricted Payments) of the Credit Agreement is hereby
amended by deleting the proviso at the end of subsection (a) thereof and
substituting therefor the following:
"provided that, no Default or Event of Default shall occur both before and after
giving effect to such Restricted Payment, and the Borrower and its Subsidiaries
shall be in compliance (after giving pro forma effect to the making of such
Restricted Payment) with all of the covenants contained in this Agreement,
including, without limitation, Sections 6.10 through 6.12."
(t)     Section 6.06 (Investments) of the Credit Agreement is hereby amended by
deleting subsection (c) thereof in its entirety and substituting therefor the
following:

-10-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



"(c)    Acquisitions (other than Acquisitions or Investments made with respect
to Plains JV, UNEV JV, the Joint Venture or any other joint venture or other
similar arrangement that is not a Subsidiary) to the extent made in compliance
with Section 6.04 including, in the case of a Person that is acquired, all
Investments in joint ventures made by such Person prior to such Person's
Acquisition by the Borrower, any of its Subsidiaries or any Holdco Entity;
provided that such Person's Investments in joint ventures was not made in
contemplation of such Person being acquired by the Borrower or any of its
Subsidiaries or any Holdco Entity;"
(u)     Section 6.06 (Investments) of the Credit Agreement is hereby amended by
deleting subsection (d) thereof in its entirety and substituting therefor the
following:
"(d)    the Acquisition by the Borrower, any of its Subsidiaries or any Holdco
Entity of, or Investments in, Plains JV in an aggregate amount not to exceed
$30,000,000 outstanding at any time; provided that (i) such Acquisitions or
other Investments are made using cash and/or other Property of the Borrower, any
of its Subsidiaries or any Holdco Entity and otherwise comply with Section 6.04
and (ii) any Equity Interests in the Limited Partner that are given as
consideration for such Acquisition or Investment shall not be included in the
aggregate amount of such Acquisition or Investment by the Borrower, any of its
Subsidiaries or any Holdco Entity for purpose of this clause (d);"
(v)     Section 6.06 (Investments) of the Credit Agreement is hereby amended by
deleting the proviso in the first sentence of subsection (e) and substituting
therefor the following:
"provided that (1) the UNEV Acquisition or other Investments are made using cash
and/or other Property of the Borrower, any of its Subsidiaries or any Holdco
Entity and otherwise comply with Section 6.04 and (2) any Equity Interests in
the Limited Partner that are given as consideration for the UNEV Acquisition or
such Investment shall not be included in the aggregate amount of the UNEV
Acquisition or such Investment by the Borrower, any of its Subsidiaries or any
Holdco Entity for purpose of this clause (e)."
(w)    Section 6.06 (Investments) of the Credit Agreement is hereby amended by
deleting subsection (g) thereof in its entirety and substituting therefor the
following:
"(g)    Investments by the Borrower, a Subsidiary of the Borrower or any Holdco
Entity in any other Person that is not a Guarantor (including, without
limitation, Plains JV, UNEV JV, the Joint Venture and any Future JV) in an
aggregate amount for all such Investments not to exceed $50,000,000 outstanding
at any time; provided that (i) such Investments (including Acquisitions) are
made in cash and/or other Property of the Borrower, any of its Subsidiaries or
any Holdco Entity and otherwise comply with Section 6.04 and Sections 6.15, 6.16
or 6.17, as applicable and (ii) any Equity Interests in the Limited Partner that
are given as consideration for such Acquisition or Investment shall not be
included in the aggregate amount of such Acquisition or Investment by the
Borrower, any of its Subsidiaries or any

-11-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



Holdco Entity for purpose of this clause (g). Additionally, the Borrower, its
Subsidiaries and any Holdco Entity may make additional Investments in any other
Person that is not a Guarantor (including, without limitation, Plains JV, UNEV
JV, the Joint Venture and any Future JV) in an aggregate amount for all such
Investments not to exceed $100,000,000 outstanding at any time; provided that
(1) the Borrower has cash, Liquid Investments and availability under this
Agreement of at least $25,000,000 and (2) after giving effect to such Investment
on a pro forma basis, (x) the Limited Partner and its Subsidiaries would have
been in compliance with the covenants contained in Sections 6.10 through 6.12 of
this Agreement as of the end of the most recently completed fiscal quarter for
which financial statements have been delivered pursuant to Section 5.06, and (y)
the Senior Leverage Ratio shall not be greater than 3.00 to 1.00; and"
(x)    Section 6.06 (Investments) of the Credit Agreement is hereby amended by
deleting subsection (i) thereof in its entirety and substituting therefor the
following:
"(i)    Investments outstanding on the Amendment No. 3 Effective Date and
identified on Schedule 6.06 attached hereto;"
(y)     Section 6.06 (Investments) of the Credit Agreement is hereby amended by
inserting the following phrase immediately prior to the period at the end of
subsection (l):
", in each case, to the extent required by Section 5.11"
(z)    Section 6.16 (UNEV Holdco) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting therefor the following:
Section 6.16 UNEV Parent/ Holdco. So long as the Administrative Agent and the
Lenders shall not have an Acceptable Security Interest in the Equity Interests
of UNEV JV owned by the Limited Partner through UNEV Parent/Holdco: (a) UNEV
Parent/Holdco shall not own any material assets other than such Equity Interests
in UNEV JV, (b) UNEV Parent/Holdco shall not engage in any business other than
the ownership of such Equity Interests, and (c) UNEV Parent/ Holdco shall not
sell, dispose of or otherwise transfer such Equity Interests except as permitted
by Section 6.04.
(aa) Section 7.01 (Events of Default) of the Credit Agreement is hereby amended
as follows:
(i) by deleting the figure "$25,000,000" found in clause (d)(i) thereof and
substituting therefor the figure "$35,000,000";
(ii) by deleting the figure "$25,000,000" found in clause (d)(ii) thereof and
substituting therefor the figure "$35,000,000";
(iii) by deleting the figure "$25,000,000" found in subsection (f) thereof and
substituting therefor the figure "$35,000,000";

-12-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



(iv) by deleting the figure "$25,000,000" found in subsection (j) thereof and
substituting therefor the figure "$35,000,000"; and
(v) by deleting the figure "$25,000,000" found in subsection (k) thereof and
substituting therefor the figure "$35,000,000".
(bb) Section 8.03 (Default; Collateral) of the Credit Agreement is hereby
amended by deleting subsection (f) thereof in its entirety and substituting
therefor the following:
(f) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to (i) deliver instruments of assurance confirming
the non-existence of any Lien under the Credit Documents with respect to assets
of a Person described in Section 5.11 that are excluded from the Collateral and
(ii) release any Lien granted to or held by the Administrative Agent upon any
Collateral: (A) constituting Property in which neither Borrower nor any
Guarantor owned an interest at the time the Lien was granted or at any time
thereafter; (B) constituting Property leased to the Borrower or a Guarantor
under a lease which has expired or been terminated in a transaction permitted
under the Credit Documents or is about to expire and which has not been, and is
not intended by the Borrower or such Guarantor to be, renewed; (C) consisting of
an instrument or other possessory collateral evidencing Debt or other
obligations pledged to the Administrative Agent (for the benefit of the
Lenders), if the Debt or obligations evidenced thereby has been paid in full or
otherwise superseded; (D) Property permitted to be sold pursuant to Section
6.04; or (E) Property permitted to be invested pursuant to Section 6.06. In
addition, the Lenders irrevocably authorize the Administrative Agent to release
Liens upon Collateral as contemplated herein, or if approved, authorized, or
ratified in writing by the requisite Lenders. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 8.03.
(cc)    Schedule 1.01(a) – Commitments - which is attached to the Credit
Agreement is hereby replaced in its entirety with Schedule 1.01(a) that is
attached hereto.
(dd)    Schedule 6.06 – Existing Investments - which is attached to the Credit
Agreement is hereby replaced in its entirety with Schedule 6.06 that is attached
hereto.


Section 2.02    Amendment to Security Agreement. Effective as of the Amendment
No. 3 Effective Date (as herein defined), the Security Agreement shall hereby be
amended by replacing the reference to "UNEV Holdco" in Section 2(a)(vi) of the
Security Agreement with a reference to "UNEV Parent/ Holdco".











-13-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



ARTICLE III
AGREEMENTS
Section 3.01    Commitments. Each Lender hereby acknowledges and confirms that,
as of the date hereof and after giving effect to this Amendment its respective
Commitment is as set forth next to its name on Schedule 1.01(a) attached hereto.
Section 3.02    Breakage Costs. If, as a result of an increase in the aggregate
Commitments effected hereby, any Lender incurs any losses, out-of-pocket costs
or expenses as a result of any payment of Eurodollar Rate Advances prior to the
last day of the Interest Period applicable thereto (whether by the Borrower or
as a result of the reallocation of the outstandings of the Eurodollar Rate
Advances under the Credit Agreement due to the changes in the Lenders' Pro Rata
Share resulting from the non-pro rata increases in the Commitments) and such
Lender makes a request for compensation pursuant to Section 2.10 of the Credit
Agreement, the Borrower shall, within ten (10) days of any written demand sent
by such Lender to the Borrower through the Administrative Agent, pay to the
Administrative Agent for the account of such Lender any amounts required under
Section 2.10 of the Credit Agreement to compensate such Lender for such losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or reallocation, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advances.
Section 3.03    Fees.
(a)    On the Amendment No. 3 Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each Lender consenting to this
Amendment, an amendment fee in an aggregate amount for each such consenting
Lender equal to ten (10) basis points (0.10%) of the amount that is the lesser
of (i) such Lender's and its Affiliates' Commitments under the Credit Agreement
immediately prior to the Amendment No. 3 Effective Date and (ii) such Lender's
and its Affiliates' Commitments under the Credit Agreement after giving effect
to this Amendment. On the Amendment No. 3 Effective Date, such fees shall be
non-refundable and deemed to be fully earned when paid.
(b)    On the Amendment No. 3 Effective Date, the Borrower shall pay to the
Administrative Agent for the account of each of the Lenders increasing its
Commitments pursuant to this Amendment, upfront fees (the "Upfront Fees") in an
aggregate amount for each such Lender equal to forty (40) basis points (0.40%)
of the amount by which such Lender's Commitments as set forth on Schedule
1.01(a) hereto exceeds its Commitments immediately prior to the Amendment No. 3
Effective Date.

-14-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01    Borrower Representations and Warranties. The Borrower represents
and warrants that: (a) the representations and warranties contained in the
Credit Agreement and the representations and warranties contained in the other
Credit Documents are true and correct in all material respects on and as of the
Amendment No. 3 Effective Date as if made on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; (b) no Default has occurred and is continuing; (c) the
execution, delivery and performance of this Amendment are within the partnership
power and authority of the Borrower and have been duly authorized by appropriate
partnership action and proceedings; (d) this Amendment constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required to be obtained by the Borrower in
connection with the execution, delivery and performance of this Amendment by the
Borrower or the validity and enforceability of this Amendment against the
Borrower; and (f) the Liens under the Security Documents are valid and
subsisting and secure Borrower's obligations under the Credit Documents.
Section 4.02    Guarantors' Representations and Warranties. Each Guarantor
represents and warrants that: (a) the representations and warranties of such
Guarantor contained in the Guaranty and the representations and warranties
contained in the other Credit Documents to which such Guarantor is a party are
true and correct in all material respects on and as of the Amendment No. 3
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; (b) no Default has
occurred which is continuing; (c) the execution, delivery and performance of
this Amendment are within the corporate or other organizational power and
authority of such Guarantor and have been duly authorized by appropriate action
and proceedings; (d) this Amendment constitutes the legal, valid, and binding
obligation of such Guarantor enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required to be obtained by such Guarantor in connection with the
execution, delivery or performance of this Amendment by such Guarantor or the
validity and enforceability of this Amendment against such Guarantor; (f) to its
knowledge, it has no defenses to the enforcement of its Guaranty (other than the
indefeasible payment in full of the Obligations); and (g) the Liens under the
Security Documents to which such Guarantor is a party are valid and subsisting
and secure such Guarantor's obligations under the Credit Documents.

-15-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



ARTICLE V
CONDITIONS
The Credit Agreement shall be amended as provided herein, upon the date all of
the following conditions precedent have been met (the "Amendment No. 3 Effective
Date"):
Section 5.01    Documents. The Administrative Agent shall have received each of
the following:
(a)    this Amendment duly and validly executed and delivered by the Borrower,
the Guarantors, the Administrative Agent and the Lenders;
(b)    the Amendment No. 3 Fee Letter;
(c)    a replacement Note for each Lender in the amount of their respective
Commitments after giving effect to this Amendment;
(d)    amendments to the Mortgages;
(e)    favorable opinions of the Borrower's and the Guarantors' counsel dated as
of the date of this Amendment in form and substance satisfactory to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request;
(f)    a secretary's or a Responsible Officer's certificate for the Borrower
dated the date hereof and certifying (i) copies of the resolutions of the board
of directors of the General Partner authorizing this Amendment and the increase
in the aggregate Commitments effected hereby, (ii) the Borrower Partnership
Agreement and the other organizational documents of the Borrower (or a statement
that there has been no changes since delivery of the secretary's or Responsible
Officer's certificate for Borrower in connection with Amendment No. 2), (iii)
the General Partner's Certificate of Organization and Regulations (or a
statement that there has been no changes since delivery of the secretary's or
Responsible Officer's certificate for General Partner in connection with
Amendment No. 2), and (iv) the names and true signatures of the officers of the
General Partner authorized to sign this Amendment, the replacement Notes, and
the other Credit Documents to which the Borrower is a party;
(g)    a secretary's or a Responsible Officer's certificate for each Guarantor
dated the date hereof and covering the matters set forth in clause (f) above as
to such Guarantor (or a statement that there has been no changes since delivery
of the secretary's or Responsible Officer's certificate for such Guarantor in
connection with Amendment No. 2); and
(h)    certificates of good standing and existence for the Borrower and each
Guarantor in each state in which each such Person is organized, which
certificate shall be dated a date not earlier than 30 days prior to the
Amendment No. 3 Effective Date.
Section 5.02    No Default. No Default shall have occurred which is continuing
as of the Amendment No. 3 Effective Date.

-16-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



Section 5.03    Fees and Expenses. The Borrower shall have paid or reimbursed
the Administrative Agent for (a) all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Amendment and the increase in the
aggregate Commitments effected hereby, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the fees and disbursements of the Administrative Agent's outside
legal counsel, in each case, pursuant to all invoices of the Administrative
Agent and/or such counsel presented to the Borrower for payment not less than
two (2) Business Days prior to the Amendment No. 3 Effective Date, (b) all fees
required to be paid under the fee letter referenced in Section 5.01(b) above,
and (c) all amendment and upfront fees required to be paid under Section 3.03
above.
ARTICLE VI
MISCELLANEOUS
Section 6.01    Effect on Credit Documents; Acknowledgements.
(a)     Each of the Borrower, the Guarantors, Administrative Agent, the Issuing
Banks, and the Lenders does hereby adopt, ratify, and confirm the Credit
Agreement and each other Credit Document, as amended hereby, and acknowledges
and agrees that the Credit Agreement and each other Credit Document, as amended
hereby, is and remains in full force and effect, and the Borrower and the
Guarantors acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement and the other Credit Documents are not
impaired in any respect by this Amendment.
(b)    From and after the Amendment No. 3 Effective Date, all references to the
Credit Agreement and the Credit Documents shall mean such Credit Agreement and
such Credit Documents as amended by this Amendment.
(c)    This Amendment is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement, subject
to all applicable cure or grace periods provided for under the Credit Agreement.
Section 6.02    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments to the Credit Agreement, the Notes or any of the other Credit
Documents (other than the Guaranty or any other Credit Document to which such
Guarantor is a party).
Section 6.03    Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single

-17-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



instrument. This Amendment may be executed by facsimile signature or other
electronic transmission and all such signatures shall be effective as originals.
Section 6.04    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 6.05    Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.
Section 6.06    Governing Law. This Amendment shall be deemed to be a contract
made under and shall be governed by, construed and enforced in accordance with
the laws of the State of Texas. Without limiting the intent of the parties set
forth above, (a) Chapter 346 of the Texas Finance Code, as amended (relating to
revolving loans and revolving tri-party accounts), shall not apply to this
Amendment or the transactions contemplated hereby and (b) to the extent that any
Lender may be subject to Texas law limiting the amount of interest payable for
its account, such Lender shall utilize the indicated (weekly) rate ceiling from
time to time in effect as provided in Chapter 303 of the Texas Finance Code, as
amended.
Section 6.07    Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]



-18-
Amendment No. 3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



EXECUTED to be effective as of the date first above written.
 
 
BORROWER:
HOLLY ENERGY PARTNERS - OPERATING, L.P., a Delaware limited partnership
 
 
 
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner
By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member
By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 
 
 
By:   /s/ Stephen D. Wise         
Stephen D. Wise
Vice President and Treasurer
 
 
 
 
 
 


Signature Page 1    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------





 
 
GUARANTORS:


 
 
 
HEP PIPELINE GP, L.L.C., a Delaware limited liability company
HEP REFINING GP, L.L.C., a Delaware limited liability company
HEP MOUNTAIN HOME, L.L.C., a Delaware
limited liability company
HEP PIPELINE, L.L.C., a Delaware limited liability company
HEP REFINING, L.L.C., a Delaware limited liability company
HEP WOODS CROSS, L.L.C., a Delaware limited liability company
HEP TULSA LLC, a Delaware limited liability company
LOVINGTON-ARTESIA, L.L.C., a Delaware limited liability company
HEP SLC, LLC, a Delaware limited liability company
ROADRUNNER PIPELINE, L.L.C., a Delaware
limited liability company
CHEYENNE LOGISTICS LLC, a Delaware limited liability company
EL DORADO LOGISTICS LLC, a Delaware limited liability company


 
 
Each by:
Holly Energy Partners - Operating, L.P., a
Delaware limited partnership and its Sole Member


 
 
 
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner
 
 
 
By:    /s/ Stephen D. Wise   
Stephen D. Wise
Vice President and Treasurer


Signature Page 2    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------



 
 
HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership


HEP PIPELINE ASSETS, LIMITED PARTNERSHIP, a Delaware limited partnership


HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited partnership
 
 
 
 
 
 
Each by:
HEP Pipeline GP, L.L.C., a Delaware limited liability company and its General
Partner
 
 
 
By: Holly Energy Partners - Operating, L.P., a
Delaware limited partnership and its Sole Member
 
 
 
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner


 
 
 
By:    /s/ Stephen D. Wise         
Stephen D. Wise
Vice President and Treasurer




Signature Page 3    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
HEP REFINING ASSETS, L.P., a Delaware limited partnership


 
 
 
 
By: HEP Refining GP, L.L.C., a Delaware limited liability company and its
General Partner


By: Holly Energy Partners - Operating, L.P., a Delaware limited partnership and
its Sole Member
 
By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner


 
 
 
 
By:    /s/ Stephen D. Wise         
Stephen D. Wise
Vice President and Treasurer


 
 
 
 
 
 
 
 
HEP LOGISTICS GP, L.L.C., a Delaware limited liability company


 
 
 
 
By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner


 
 
 
 
By:    /s/ Stephen D. Wise         
Stephen D. Wise
Vice President and Treasurer










 
 
 
 
 
 
 
 
 


Signature Page 4    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------



 
 
 
HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership


 
 
 
By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner


 
 
 
 
By:    /s/ Stephen D. Wise         
Stephen D. Wise
Vice President and Treasurer


 
 
 
HOLLY ENERGY FINANCE CORP., a Delaware corporation


 
 
 
 
By:    /s/ Stephen D. Wise      
Stephen D. Wise
Vice President and Treasurer


 
 
 
 
 
 
 
 
HOLLY ENERGY STORAGE - LOVINGTON LLC, a Delaware limited liability company


 
 
 
 
By: HEP Refining, L.L.C., a Delaware limited liability and its Sole Member


By: Holly Energy Partners - Operating, L.P., a Delaware limited partnership and
its Sole Member


By: HEP Logistics GP, L.L.C., a Delaware limited liability company, its General
Partner


By: Holly Energy Partners, L.P., a Delaware limited partnership, its Sole Member


By: HEP Logistics Holdings, L.P., a Delaware limited partnership, its General
Partner
 
By: Holly Logistic Services, L.L.C., a Delaware limited liability company, its
General Partner


 
 
 
 
By:    /s/ Stephen D. Wise         
Stephen D. Wise
Vice President and Treasurer


 
 
 
 
 
 


Signature Page 5    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------



 
 
HEP UNEV HOLDINGS LLC, a Delaware limited liability company


 
 
 
 
By: /s/ Stephen D. Wise      
Stephen D. Wise
Vice President and Treasurer


 
 
 
 
 
 
 
 
HEP UNEV PIPELINE LLC, a Delaware limited liability company


 
 
 
 
By: /s/ Stephen D. Wise         
Stephen D. Wise
Vice President and Treasurer


 




















































































Signature Page 6    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------

















 
 
ADMINISTRATIVE AGENT:


 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By: /s/ Betsy Jocher               
Name: Betsy Jocher
Title: Director




LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an Issuing Bank


By: /s/ Betsy Jocher               
Name: Betsy Jocher
Title: Director


UNION BANK, N.A., as a Lender and Syndication Agent


By: /s/ Joshua Patterson            
Name: Joshua Patterson
Title: Vice President


COMPASS BANK, as a Lender and a Co-Documentation Agent


By: /s/ Umar Hassan               
Name: Umar Hassan
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION, as a Lender and a Co-Documentation Agent


By: /s/ Daniel K. Hansen            
Name: Daniel K. Hansen
Title: Vice President


BANK OF AMERICA, N.A., as a Lender


By: /s/ Alia Qaddumi               
Name: Alia Qaddumi
Title: Vice President


CAPITAL ONE, N.A., as a Lender

By: /s/ Nancy Mak               
Name: Nancy Mak
Title: Senior Vice President

COMERICA BANK, as a Lender


By: /s/ Vontoba Terry               
Name: Vontoba Terry
Title: Vice President






Signature Page 7    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------



 
 
 


SUNTRUST BANK, as a Lender


By: /s/ Carmen Malizia            
Name: Carmen Malizia
Title: Director


UBS AG, STAMFORD BRANCH, as a Lender


By: /s/ Lana Gifas               
Name: Lana Gifas
Title: Director


By: /s/ Jennifer Anderson            
Name: Jennifer Anderson
Title: Associate Director


PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Michael Scholten            
Name: Michael Scholten
Title: Officer


CITIBANK, N.A., as a Lender and a Co-Documentation Agent

By: /s/ Todd Mogil               
Name: Todd Mogil
Title: Vice-President


ONEWEST BANK, FSB, as a Lender

By: /s/ Whitney Randolph            
Name: Whitney Randolph
Title: Senior Vice President


CIT BANK, as a Lender

By: /s/ Stewart McLeod            
Name: Stewart McLeod
Title: Director


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By: /s/ Mikhail Faybusovich            
Name: Mikhail Faybusovich
Title: Authorized Signatory

By: /s/ Tyler R. Smith               
Name: Tyler R. Smith
Title: Authorized Signatory


DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

By: /s/ Marcus M. Tarkington            
Name: Marcus M. Tarkington
Title: Director

By: /s/ Michael Getz               
Name: Michael Getz
Title: Vice Present
































Signature Page 8    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------



 
 
 
FROST BANK, as a Lender

By: /s/ Lane Dodds               
Name: Lane Dodds
Title: Sr. Vice Present


JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ Debra Hrelja               
Name: Debra Hrelja
Title: Vice President


MORGAN STANLEY BANK, N.A., as a Lender


By: /s/ Kelly Chin               
Name: Kelly Chin
Title: Authorized Signatory


SANTANDER BANK, N.A., f/k/a Sovereign Bank, N.A., as a Lender


By: /s/ Aidan Lanigan               
Name: Aidan Lanigan
Title: Senior Vice President


By: /s/ Puiki Lok               
Name: Puiki Lok
Title: Vice President


SUMITOMO MITSUI BANKING CORPORATION, NY BRANCH, as a Lender


By: /s/ James D. Weinstein            
Name: James D. Weinstein
Title: Managing Director


THE BANK OF NOVA SCOTIA, as a Lender


By: /s/ Mark Sparrow               
Name: Mark Sparrow
Title: Director


















Signature Page 9    
Amendment No. 3
Holly Energy Partners
Operating, L.P. Credit Agreement



--------------------------------------------------------------------------------





SCHEDULE 1.01(a)


COMMITMENTS
 
 
 
Lender
 
Commitment
 
 
 
 
Wells Fargo Bank, National Association
 
$52,500,000.00
 
 
 
 
Union Bank, N.A.
 
$47,500,000.00
 
 
 
 
Compass Bank
 
$45,000,000.00
 
 
 
 
U.S. Bank National Association
 
$42,500,000.00
 
 
 
 
Citibank, N.A.
 
$42,500,000.00
 
 
 
 
Bank of America, N.A..
 
$37,500,000.00
 
 
 
 
Capital One, N.A.
 
$37,500,000.00
 
 
 
 
SunTrust Bank
 
$37,500,000.00
 
 
 
 
UBS AG, Stamford Branch
 
$37,500,000.00
 
 
 
 
Comerica Bank
 
$35,000,000.00
 
 
 
 
CIT Bank
 
$25,000,000.00
 
 
 
 
OneWest Bank, FSB
 
$25,000,000.00
 
 
 
 
Sumitomo Mitsui Banking Corporation
 
$25,000,000.00
 
 
 
 
Credit Suisse AG, Cayman Islands Branch
 
$20,000,000.00
 
 
 
 
Deutsche Bank Trust Company Americas
 
$20,000,000.00
 
 
 
 
Frost Bank
 
$20,000,000.00
 
 
 
 
JPMorgan Chase Bank, N.A.
 
$20,000,000.00
 
 
 
 
Morgan Stanley Bank, N.A.
 
$20,000,000.00
 
 
 
 
PNC Bank, National Association
 
$20,000,000.00
 
 
 
 
Santander Bank, N.A., f/k/a Sovereign Bank, N.A.
 
$20,000,000.00
 
 
 
 
The Bank of Nova Scotia
 
$20,000,000.00
 
 
 
 
Total
 
$650,000,000.00
 




Amendment No.3
Holly Energy Partners - Operating, L.P.
Credit Agreement

--------------------------------------------------------------------------------



    


SCHEDULE 6.06
EXISTING INVESTMENTS
Investments in SLC Pipeline LLC.
Investments in UNEV JV and the UNEV Project.
Investments in Plains Holdco, Plains JV and the Plains Project.
Investments in the Joint Venture.





Amendment No.3
Holly Energy Partners - Operating, L.P.
Credit Agreement